DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Printer Rush mailed 5/28/2022 and is supplemental to the Notice of Allowability mailed 5/11/2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the following applications/documents:
SG10201902686R filed in the REPUBLIC OF SINGAPORE on 3/26/2019
SG10201903126W filed in the REPUBLIC OF SINGAPORE on 4/8/2019
CN201910390416.1 filed in the PEOPLE'S REPUBLIC OF CHINA on 5/10/2019
SG10201905866P filed in the REPUBLIC OF SINGAPORE on 6/25/2019
SG10201908063W filed in the REPUBLIC OF SINGAPORE on 9/2/2019
However, certified copies of these applications/documents are not present in the current application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-4, 6-7, 10-13, 22-23, 25 and 30-36 are allowed.
The reasons for allowance as previously noted in line number 4 of the office action mailed on 5/11/2022 are maintained. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C CHANG/
Primary Examiner, Art Unit 2895